Citation Nr: 1218077	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for L5-S1 degenerative disc/joint disease (low back disability), for the period prior to November 8, 2011.

3.  Entitlement to a rating in excess of 20 percent for L5-S1 degenerative disc/joint disease, for the period from November 8, 2011.


REPRESENTATION

Appellant represented by:	Stanley J. Wrobel, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and W. M.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, denied a compensable rating for right knee degenerative joint disease and a rating in excess of 10 percent for L5-S1 degenerative disc/joint disease.

The Veteran filed a notice of disagreement (NOD) in May 2007.  In a July 2008 rating decision, the RO granted the Veteran's claim for increase for degenerative joint disease of the right knee, assigning a 10 percent rating from April 7, 2006.  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2008. 

In January 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In December 2010, the Veteran and his friend testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. 

In April 2011, the Board denied the claims for service connection for bronchitis, hypertension, and a left thumb disability, and granted service connection for bilateral plantar tyloma.  The Board remanded to the RO for further action, to include additional development of the evidence, the claims for higher disability ratings for right knee and low back disabilities; service connection for erectile dysfunction, to include as secondary to hypertension; and the issue of whether a June 2001 rating decision that assigned an initial noncompensable rating for right knee degenerative joint disease contained clear and unmistakable error (CUE).

A May 2011 rating decision granted service connection for bilateral plantar tyloma and assigned a noncompensable disability rating, effective July 18, 2006 (the date the claim was received).  The decision also determined that a clear and unmistakable error was found in the initial evaluation of right knee degenerative joint disease (previously, right knee condition) and assigned an initial 10 percent rating from September 22, 1998, which is the date the claim for service connection for a right knee disability was received.  These claims are no longer before the Board.

Also in May 2011, the RO issued an SOC on the issue of entitlement to service connection for erectile dysfunction as secondary to hypertension.  A separate letter dated in May 2011 notified the Veteran of the time period in which he may appeal the decision.  A timely appeal was not received.

After completing the requested development, in a December 2011 rating decision the RO increased the disability rating for L5-S1 degenerative disc/joint disease, assigning a 20 percent rating, effective November 8, 2011.  Although the RO has granted a higher rating of 10 percent for the Veteran's right knee degenerative joint disease and a higher rating of 20 percent for his low back disability, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher right knee and low back ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the RO continued to deny a rating in excess of 10 percent for a right knee disability and denied a rating in excess of 20 percent for a low back disability from November 8, 2011 (as reflected in a December 2011 supplemental SOC (SSOC)).  The SSOC did not readjudicate the claim for a rating in excess of 10 percent for a low back disability for the time period prior to November 8, 2011.  In April 2012 the RO returned the matter regarding higher ratings for right knee and low back disabilities to the Board for further appellate consideration.  

For the reasons expressed below, the matters on appeal are being remanded again to the RO.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded the claims in April 2011 for the Veteran to undergo VA neurological and orthopedic examinations.  The Veteran underwent a VA neurological examination in October 2011 to determine whether he had any neurological impairment associated with his low back disability.  He underwent VA orthopedic examinations to evaluate his right knee and low back disabilities in November 2011.  The VA examiners in October 2011 and November 2011 each determined after a review of the claims file and physical examination of the Veteran that he did not have a neurological deficit related to his low back disability.  The December 2011 SSOC addressed the Veteran's contention that he had a neurological disorder related to his low back disability, but indicated that there were no neurological abnormalities noted by either VA examiner.

However, the November 2011 examination reports do not adequately address the Veteran's impairment in regards to his right knee and low back disabilities. 

First, addressing the right knee, the November 2011 VA joints examination report reflects that range of motion testing revealed right knee flexion to 90 degrees and right knee extension to neutral position (0 degrees).  While the examiner indicated that there was objective evidence of pain with motion and pain following repetitive motion, she did not indicate at which point pain began; describe the extent of right knee pain; perform range of motion testing against varying resistance; or identify the extent of any incoordination, weakened movement, and excess fatigability on use as specifically requested in the April 2011 Remand.  In addition, the Remand requested the examiner to indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or other specific symptoms during flare-ups and/or with repeated use.  Although the examiner identified the degree to which the Veteran's right knee disability affects his usual daily activities, the examination report contained only the Veteran's impression of functional impairment during flare-ups, which he believed to be a 60 percent loss of motion.

Turning to the low back, the November 2011 VA spine examination report reflects that range of motion testing revealed, among other findings, flexion to 80 degrees with pain, which was reduced to 60 degrees following repetitive motion as a result of pain.  Again, however, the examiner's report did not fully address the criteria specifically outlined in the April 2011 Remand.  In particular, the VA spine examination report did not include findings as to the point at which pain begins on range of motion testing; whether there is objective evidence of weakness, excess fatigability, and/or incoordination; or the examiner's assessment regarding whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or other particular symptoms during flare-ups and/or with repeated use.

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examinations-with findings responsive to the applicable rating criteria-are needed to properly assess the severity of the Veteran's service-connected right knee and low back disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, during his Board hearing, the Veteran asserted that he suffers from radiculopathy due to his lumbar spine disability.  Separate or higher ratings may be warranted for additional neurological impairment associated with a lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  Thus, although he was not shown to have a neurological deficit related to his low back disability on VA examination in October and November 2011, the new VA examinations should include a discussion of the Veteran's lower extremity complaints and their significance, if any, to adequately address the current severity of his L5-S1 degenerative disc/joint disease.

Accordingly, the RO should arrange for the Veteran to undergo VA neurological and orthopedic examinations for evaluation of his lumbar spine and any associated neurological impairment, and orthopedic examination of his right knee.  The examinations should be conducted by appropriate physicians at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before the examiner(s) is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran and his attorney should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of each increased rating claim should include consideration of whether any, or any further," staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological and orthopedic examinations, by appropriate physicians, at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and the report of each examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.  

Regarding the evaluation for the Veteran's low back disability, the neurological examination should be conducted first, and the report of that examination should be furnished to the orthopedic examiner.

Neurological examination:  The physician should identify all neurological impairment associated with the Veteran's L5-S1 degenerative disc/joint disease, to include any lumbar radiculopathy.  For each identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected low back disability.  If so, the physician should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination: The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also indicate whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis, as well as whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 2 weeks but less than 4 weeks; (b) at least 4 weeks but less than 6 weeks; or (c) at least 6 weeks.

Right knee: The physician should conduct range of motion testing of the right knee (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion in the knee is observed, the physician should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the knee.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in his right knee. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for a rating in excess of 10 percent for a right knee disability, a rating in excess of 10 percent for a low back disability prior to November 8, 2011, and for a rating in excess of 20 percent for a low back disability from November 8, 2011. 

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim(s) for increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether any, or any further, staged rating, pursuant to Hart (cited above)), is appropriate.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

